Title: To James Madison from John Wentworth, 18 August 1807
From: Wentworth, John
To: Madison, James



Sir
Government House Halifax N: Scotia 18th August 1807.

The inclosed Dispatch, directed to you, lately arrived here, and was brought to me, that I might have the pleasure to transmit it, with the intire and unqualified security always due from civilised society to Diplomatic Correspondance.
Permit me to be availed of this occasion to present my respectful salutations, and to have the honour to be Sir your most obedient humble Servant

J Wentworth

